Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
Claims 1-10 are currently pending in this case and have been examined and addressed below.  This communication is a Non-Final Rejection in response to the Claims filed on 08/13/2020.	
Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10, line 8 recites performing a equalization judgement, in which the “a” should be “an”.  Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
data collection unit for receiving and data processing unit for receiving in claim 1.
data quality unit for performing, information expansion unit for performing, blank data-entering unit for performing, and information selecting unit for performing in Claim 3.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations “data collection unit for receiving” and “data processing unit for receiving” in claim 1 and “data quality unit for performing”, “information expansion unit for performing”, “blank data-entering unit for performing”, and “information selecting unit for performing” in Claim 3 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification describes the data processing unit as comprising other units including the data quality unit, information expansion unit, blank data-entering unit, and information selecting unit and describes two separate embodiments, the first of which the data collecting unit, data processing unit, and prediction unit are each a computation device which 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

As per Claim 7, the claim recites when the expansion information is marked to indicate that it has ever undergone the test.  However, it is unclear which expansion information is being referred to.  The claim depends on Claim 6, which recites tested expansion information and untested expansion information.  Additionally, Claim 3 recites generating an expansion information.  It is unclear if the expansion information of Claim 7 is referring to the expansion information of Claim 3 or the tested expansion information or untested expansion information of Claim 6 to which it directly depends.  Therefore, the metes and bounds of the claims are indefinite.  For purposes of examination, Examiner will interpret the expansion information to be any of the expansion information, tested expansion information or untested expansion information.
As per Claims 2 and 4-9, the claims depend on Claims 1 and 3 and do not remedy the written description requirement issues of Claims 1 and 3.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.
Claim 5 recites the limitation "the feature engineering" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8
Claim 9 recites the limitation "the data test " in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitations “the data collecting unit” in line 5, “the data processing unit” in line 6, and "the data test " in line 7.  There is insufficient antecedent basis for this limitation in the claim.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected because the claimed invention is directed to an abstract idea without significantly more.  
Step 1
Claims 1-8 fall within the statutory category of an apparatus or system.  Claim 9 falls within the statutory category of a process. Claim 10 falls within the statutory category of an article of manufacture.
Step 2A, Prong One
As per Claims 1, 9 and 10, the limitations of arranging and integrating each of the plurality of data to create a plurality of medical data; performing a data processing process on each of the plurality of medical data, and arranging and integrating each of the processed data to create a plurality of risk determination information; and performing estimation to generate a risk evaluation information according to the plurality of risk determination information, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for October 2019 Update on Subject Matter Eligibility, a claim can recite more than one judicial exception and claims which recite a series of steps that recite mental steps which are also mathematical calculations are identified as both.  Accordingly, the claims recite an abstract idea.  
Step 2A, Prong Two
The judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims recite the additional elements – a data collecting unit, a data processing unit, a judgment unit comprising a storage unit and a prediction unit. Claims 9 and 10 also include a data quality unit, information expansion unit, blank data-entering unit, and information selecting unit of the data processing unit, as well as a predication unit. The units in these steps are recited at a high-level of generality, such that they amounts to no more than mere instructions to apply the exception using a generic computer component.  Claim 10 also recites non-transient state computer-readable storage medium, for storing codes executed by a processor, which also amounts to mere instructions to apply the exception. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims also recite the additional elements of receiving a plurality of data and receiving the plurality of medical data which amounts to insignificant extra-solution activity, as in MPEP 2106.05(g), because the steps of receiving data are mere data gathering in conjunction i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  The claims also recite additional elements of storing plurality of risk determination information in the storage unit which invokes computers or other machinery for use in its ordinary capacity for tasks including storing data, which amounts to mere instructions to apply the exception, as per MPEP 2106.05(f)(2). Because the additional elements do not impose meaningful limitations on the judicial exception, the claim is directed to an abstract idea.
Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.  As discussed above with the respect to integration of the abstract idea into a practical application, the additional elements of the system comprising various units and non-transient state computer-readable storage medium, for storing codes executed by a processor to perform the method of the invention amounts to no more than mere instructions to apply the exception using a generic computing component.  These elements are recited at a high level of generality and are recited as generic computer components by reciting the data collection unit, data processing unit, and prediction unit are each a computation device which executes a program or a combination of a processor and codes executable by the processor (Specification, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added) and (iv) Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea.
Dependent Claims 2-8 add further limitations which are also directed to an abstract idea.  For example, Claim 2 is a description of the data which only serves to further limit the type of data received in the independent claims.  Claim 3 contains limitations similar to Claims 9 and 10 and are rejected as per the discussion above as directed to a mental process which does not integrate into a practical application or provide significantly more for the same reasons as Claims 9 and 10 above.  Claim 4  includes performing a feature engineering judgment to generate a feature numerical value row, cutting the feature numerical value row into a plurality of data subsets, calculating the plurality of data subsets to generate a feature value, and testing the feature value against a threshold value to generate equalization judgment information which is directed to a mental process because the activities can be practically carried out in the human mind using observation, evaluation, judgement and opinion.  The steps also involve mathematical concepts which could also fall into the abstract grouping of mathematical concepts. Claim 5 includes numerical data standardization, word encoding, category encoding, or deep learning, which similar to Claim 4 can be performed as a human mental process or by use of mathematical relationships or calculations which are mathematical concepts.  Claims 6, 7, and 8 include a further description of the data-entering rule judgment which similar to the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mortazavi et al. (US 2018/0315507 A1), hereinafter Mortazavi.
As per Claim 1, Mortazavi discloses a system of predicting risks with biomedical data, comprising: 
a data collecting unit for receiving a plurality of data and then arranging and integrating each of the plurality of data to create a plurality of medical data (see [0005] system including processor receives categorical patient data which is converted to binary values and receives continuous patient data which is converted into time series data and merging, i.e. arranging and integrating, the two sets of data to form one vector; Fig. 4/[0136], receive electronic health records including data collected from patients, convert collected data for each patient according to a first rule; [0137] converting data so it can be used in analysis, see also [0038]); 
5a data processing unit for receiving the plurality of medical data, performing a data processing process on each of the plurality of medical data, and arranging and integrating each of the processed data to create a plurality of risk determination information ([0005]-[0006]/[0011] running a risk prediction model on the patient’s third vector of data to generate a risk prediction for the patient, [0014] generating interpretable measures of risk, interpreted as plurality of risk determination information); and 
a judgment unit comprising a storage unit and a prediction unit, wherein the 10plurality of risk determination information is stored in the storage unit ([0046] information stored for analysis and manipulation, [0136] EHR database/storage unit for storing the plurality of data collected from patients), and the prediction unit performs estimation to generate a risk evaluation information according to the plurality of risk determination information ([0049-0050] variable grouping to determine data sets to use, [0057-0058] once data set is generated, model is determined and selected based on best results, [0062] data set is used to predict a probability, i.e. risk for the patient for all the measures, see Fig. 2, 135 risk prediction).
As per Claim 2, Mortazavi discloses the system of Claim 1.  Mortazavi also teaches the plurality of data comprises a personal profile data, a personal test data, 15a personal examination data, a diagnosis data or a combination thereof ([0038-0042] information collected includes patient information, i.e. profile data, patient history including diagnosis data, visit information including examination data, and medical information including laboratory test results and examination data).
Claim 3, Mortazavi discloses the system of Claim 1.  Mortazavi also teaches a data quality unit for performing an equalization judgment on each of the 25plurality of medical data to generate an equalization judgment information; an information expansion unit for performing data expansion according to the equalization judgment information to generate an expansion information ([0045-0050] generating data sets from patient data including determining individual data points to generate vectors for each data type/variable using all data points, i.e. vitals, collected over a period of time to generate a time-series for each variable and representations of time-series data, using guidance/medical expertise to determine specificity of features and which features to group to generate data sets, [0139-0143] rules followed for transforming individual readings for a test measurement into a time-series such that each series has the same number of variables despite the number of vitals taken, i.e. expansion according to rules); 
a blank data-entering unit for performing a data-entering rule judgment 5according to the expansion information to generate a data-entering information; and an information selecting unit for performing arrangement and integration according to the data-entering information to create a plurality of risk determination information ([0051-0052] using imputation to determine values for missing data and creating the data set using the imputed values thus creating a plurality of risk determination information to be used in a prediction model).
As per Claims 9 and 10, Mortazavi discloses the system of Claim 1 as disclosed above.  Mortazavi also teaches a non-transient state computer-readable storage medium, for storing a plurality of codes executed by a processor ([0149] process coded as instructions stored on a non-transitory computer readable medium and executed by a processor) to perform a method of predicting risks with biomedical data, 15the method comprising the steps of
receiving a plurality of data and then arranging and integrating each of the plurality of data to create a plurality of medical data, by the data collecting unit (see [0005] system including processor receives categorical patient data which is converted to binary values and receives continuous patient data which is converted into time series data and merging, i.e. arranging and integrating, the two sets of data to form one vector; Fig. 4/[0136], receive electronic health records including data collected from patients, convert collected data for each patient according to a first rule; [0137] converting data so it can be used in analysis, see also [0038]); 
receiving the plurality of medical data by the data processing unit, 27performing the data test on each of the plurality of medical data by the data processing unit ([0005]-[0006]/[0011] running a risk prediction model on the patient’s third vector of data to generate a risk prediction for the patient, [0014] generating interpretable measures of risk, interpreted as plurality of risk determination information), 
and performing an equalization judgment on each of the plurality of medical data by a data quality unit of the data processing unit to generate an equalization judgment information; 5performing data expansion according to the equalization judgment information by an information expansion unit of the data processing unit to generate an expansion information ([0045-0050] generating data sets from patient data including determining individual data points to generate vectors for each data type/variable using all data points, i.e. vitals, collected over a period of time to generate a time-series for each variable and representations of time-series data, using guidance/medical expertise to determine specificity of features and which features to group to generate data sets, [0139-0143] rules followed for transforming individual readings for a test measurement into a time-series such that each series has the same number of variables despite the number of vitals taken, i.e. expansion according to rules); 
performing a data-entering rule judgment according to the expansion information by a blank data-entering unit of the data processing unit to generate a 10data-entering information  ([0051-0052] using imputation to determine values for missing data and creating the data set using the imputed values thus creating a plurality of risk determination information to be used in a prediction model); 
performing arrangement and integration according to the data-entering information by an information selecting unit of the data processing unit to create a plurality of risk determination information ([0005]-[0006]/[0011] running a risk prediction model on the patient’s third vector of data to generate a risk prediction for the patient, [0014] generating interpretable measures of risk, interpreted as plurality of risk determination information); and 
performing estimation according to the plurality of risk determination 15information by the prediction unit to generate a risk evaluation information ([0049-0050] variable grouping to determine data sets to use, [0057-0058] once data set is generated, model is determined and selected based on best results, [0062] data set is used to predict a probability, i.e. risk for the patient for all the measures, see Fig. 2, 135 risk prediction).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi (US 2018/0315507 A1), in view of McNair et al. (US 2015/0193583 A1), hereinafter McNair.
As per Claim 4, Mortazavi discloses the system of Claim 3.  Mortazavi also teaches the equalization judgment involves performing a feature engineering judgment on each of the plurality of medical data to generate a feature numerical value row, cutting the feature numerical value row into a plurality of data subsets according to a feature information ([0048-0049] determining the feature variables to be used in predicting risk for a patient by converting continuous data into a time series, i.e. numerical value row, for each variable and grouping the variables into subsets to create the feature variables).
Mortazavi may not explicitly teach the following which is taught by McNair: calculating the plurality of data subsets to generate a feature value, and testing the feature value against a threshold value to 15generate the equalization judgment information ([0050] variable sets and thresholds or ranges specified in tables and are based on opinion, strategies or provider judgment, [0062] variables, i.e. features are compared against a threshold to determine if the variable is a risk factor and specified in a condition program, i.e. judgment information).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of determining a feature value based on comparison to a threshold from McNair with the known system of predicting a patient’s medical risk from Mortazavi in order to provide information needed to provide diagnoses, recommendations or decision support for managing patient health by caregivers, administrators, insurance providers, etc. (McNair [0004-0005]).
As per Claim 5, Mortazavi and McNair discloses the system of Claim 4.  Mortazavi also teaches the feature engineering comprises a numerical data standardization, a wording encoding, a category encoding, a deep learning or a combination thereof ([0053-0054] normalization of the features in the dataset).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mortazavi (US 2018/0315507 A1), in view of Jacobs et al. (WO 01/87157 A2), hereinafter Jacobs, in view of McNair (US 2015/0193583 A1).
Claim 6, Mortazavi discloses the system of Claim 3.  Mortazavi may not teach the following which is taught by Jacobs:
the data-entering rule judgment comprises a first rule judgment dedicated to tested expansion information (Page 10, lines 11-17 using interpolation to determine a missing value if a point is missing between two measured data time points, i.e. two tests, using extrapolation to fill in missing data for a point in time when there is only one test value but no value on either the future or past direction of the recorded test data value, in both the interpolation and extrapolation case at least one test data value must be present, i.e. test has been undergone).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of using a first rule to expand data set of test information from Jacobs with the known system of predicting a patient’s medical risk from Mortazavi and Jacobs in order to improve the usefulness of data when measurements have not been taken at all of the expected time points (Jacobs Page 1, line 22-Page 2, line 2). 
Mortazavi and Jacobs may not explicitly teach the following which is taught by McNair:  a second rule judgment dedicated to untested expansion information (see Fig. 1E imputing missing values vs. delayed values, [0067] solvers library, i.e. rule judgment, for imputing missing clinical values of patient data where values are imputed using values of patients with similar clinical conditions or similar clinical variables, see also [0102], [0190] the clinical variable is not present in the patient record, i.e. the test has never been undergone).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of determining a missing value for data 
As per Claim 7, Mortazavi, Jacobs and McNair discloses the system of Claim 6.  Jacobs also teaches the first rule judgment involves entering an interpolated value if a null value lies between two tests (Page 10, lines 11-14 using interpolation to determine a missing value if a point is missing between two measured data time points, i.e. two tests) and entering an extrapolated value if the null value precedes or follows a test, when the expansion information is marked to indicate that it has ever undergone the test (Page 10, lines 11, 14-17 using extrapolation to fill in missing data for a point in time when there is only one test value but no value on either the future or past direction of the recorded test data value, in both the interpolation and extrapolation case at least one test data value must be present, i.e. test has been undergone).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of expanding a data set of test information from Jacobs with the known system of predicting a patient’s medical risk from Mortazavi and Jacobs in order to improve the usefulness of data when measurements have not been taken at all of the expected time points (Jacobs Page 1, line 22-Page 2, line 2). 
As per Claim 8, Mortazavi, Jacobs and McNair discloses the system of Claim 6.  McNair also teaches the second rule judgment involves entering a numerical value of a related data subset when the expansion information is marked to indicate that it has never undergone the see Fig. 1E imputing missing values vs. delayed values, [0067] solvers library, i.e. rule judgment, for imputing missing clinical values of patient data where values are imputed using values of patients with similar clinical conditions or similar clinical variables, see also [0102], [0190] the clinical variable is not present in the patient record, i.e. the test has never been undergone).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to combine the known concept of determining a missing value for data in which a test has never been given to a patient from McNair with the known system of predicting a patient’s medical risk from Mortazavi and Jacobs in order to provide information needed to provide diagnoses, recommendations or decision support for managing patient health by caregivers, administrators, insurance providers, etc. (McNair [0004-0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Seward (US 2010/0094648 A1) teaches obtaining patient information, correlating features of the data, determining if additional data is needed and determining a patient state or risk of medical condition.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626